Citation Nr: 1761038	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1970, and October 1970 to March 1973 in the United States Navy, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2017, the Veteran and his spouse testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's lumbar spine disorder is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for a lumbar spine disorder have been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has current degenerative joint disease (DJD) of the lumbar spine, documented, for example, in a March 2012 VA examination report.

During service in March 1967, the Veteran was involved in a mid-air collision of two A-4 aircrafts.  He survived a violent ejection, in which he broke both arms and dislocated his right shoulder.  He was placed in a bilateral spica abduction cast for four weeks, and then underwent physiotherapy.  The accident is well-documented in his service treatment records (STRs), including separation documents.  At his personal hearing, the Veteran further described that upon ejecting from the aircraft, he was traveling at approximately 630 miles per hour.  The wind caught under his elbows, and broke both of his arms.  His right arm was flapping, and he could move it only from the wrist down.  He could move his left arm from the elbow down only.  He could not see due to the extreme wind, and all of his clothing was torn away.  A piece of his scalp was torn off with his helmet.  After impact in the water, and managed to climb onto his life raft until he was rescued by helicopter.  His wife, to whom he was married at the time, provided corroborating testimony and also submitted a March 2011 describing the aftermath of the accident, including that he was in a complete upper body cast for weeks.  A March 17, 1967 local newspaper article described that the Veteran had "beaten the odds" in surviving an ejection at greater than 600 miles per hour, and his mother stated she did not know how her son had survived.  The article noted that he was "encased in a mummy-like body cast," and his wife was living nearby the hospital.

The Veteran survived an extraordinary accident, and while a specific injury to his back was not documented, there can be no dispute his entire body was impacted by the crash.  Moreover, the Veteran further testified that in 1972, while instructing another pilot in air combat maneuvering, his back froze and he was unable to move out of his position.  He had to be extracted from the aircraft and transferred by ambulance for treatment.  STRs from September 1972 and December 1972 indeed document back pain and muscle spasms, with treatment by localized injection and medication.  The records show he was restricted from flying. 

The Board thus finds the matter of an in-service back injury has been clearly established.  On the matter of nexus, the record contains several opinions.

On VA examination in March 2012, the examiner opined it was less likely than not that the current back condition was related to service because a chronic back condition was not documented in the STRs and there was no continuity of care documented proximate to service.

In a March 2012 private medical report, Dr. R. stated he treated the Veteran in the 1980's for back pain.  Since his military accident, the Veteran had experienced pain with prolonged sitting, back spasms, and a decreased range of motion.  X-rays were indicative of a traumatic injury.  Dr. R. opined that the Veteran had chronic back problems related to his past injury and trauma.

In an April 2013 private medical report, Dr. S. stated the Veteran had significant degenerative disc disease at L2-L3 and L5-S1.  His other lumbar disc levels were essentially normal.  The fact that there were two discs with significantly more degeneration than the others indicated a traumatic injury causing rapid degeneration.  Dr. S. opined that the Veteran's ejection injury was sufficient to cause the present traumatic residuals.

In a September 2017 private medical report, Dr. S. stated he had reviewed the 1967 STRs.  Based on his history of treatment of the Veteran and a review of the records, he opined it was more likely than not that the 1967 accident caused the current back problems.

In an October 2017 private medical report, Dr. G. also stated he had reviewed the file, including the STRs, and concurred that the 1967 ejection incident more likely than not caused the Veteran's current back condition.  

In considering the evidence under the laws and regulations as set forth above, and resolving any doubt in his favor, the Board concludes that the Veteran is entitled to service connection for lumbar spine disorder.  

The private medical reports of Dr. S., Dr. R., and Dr. G. are adequate for the purposes of adjudication.  The providers based their conclusion on a history of treatment of the Veteran and provided a rationale for their conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, Dr. S. and Dr. G. specifically indicated that they had also reviewed pertinent records, including the STRs.  The only evidence to the contrary is the March 2012 VA examination report.  As the evidence is at least in equipoise in showing that the Veteran has a lumbar spine disorder attributable to service, service connection is warranted.  


ORDER

Service connection for a lumbar spine disorder is granted.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


